Citation Nr: 1543808	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or exposure to herbicides.

2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD and/or exposure to herbicides.

3. Entitlement to service connection for a respiratory disorder, to include as secondary to exposure to herbicides.

4. Entitlement to a total disability based on upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, February 2009, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Montgomery, Alabama and Columbia, South Carolina.  Jurisdiction over the appeal lies with the RO in Montgomery, Alabama.

In August 2014, the Veteran and his wife testified in relation to his service connection claims before the undersigned Veterans Law Judge at the RO in Montgomery.  (Regarding his entitlement to a TDIU, an issue that was developed separately, the Veteran declined a hearing on this matter on his April 2014 VA Form 9.)  Due to a technological malfunction, a transcript of that proceeding was not able to be produced, and the Veteran was advised of this matter by a letter dated October 2014.  The Veteran responded in October 2014 that he did not wish to appear at another hearing and requested that the Board decide his appeal based on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran has currently diagnosed hypertension, sleep apnea, and respiratory disorders.  Additionally, his exposure to herbicides during service is conceded.
Moreover, regarding hypertension, the Veteran testified at his Board hearing as to experiencing hypertension during service.  Furthermore, in his September 2015 Appellate Brief, the Veteran explained the possible link between his service-connected PTSD and his hypertension, and between his service-connected PTSD and his respiratory disorder.  Finally, an October 2008 letter from Dr. J.A., M.D., notes that it is possible that the Veteran's bronchitis, asthma, chronic wheezing and sleep apnea ". . . could easily have originated in Vietnam from chemical and climate exposure."  Moreover, the Veteran has attributed his respiratory problems to inhalation of dust in Vietnam, which the Board finds is consistent with the circumstances with his combat service.  See 38 U.S.C.A. § 1154(b).  Accordingly, VA examinations are required to determine the nature and etiology of those disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the evidence of record indicates that the Veteran applied for vocational rehabilitation through VA.  See December 2006 Statement of Veteran.  Those records are highly relevant to the TDIU issue and must be obtained.

Finally, updated VA treatment records should be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated from August 2014 forward.

2. Obtain the Veteran's VA vocational rehabilitation records.

3. Then schedule the Veteran for VA examination to determine the nature and etiology of his hypertension.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should opine as to the following:

Is it at least as likely as not (50 percent or greater probability) that hypertension: (1) had its onset in service or is related to any in-service disease, injury or event, including conceded exposure to herbicides; (2) manifest to a compensable degree within one year of separation from service, or by August 1968; (3) is caused by his service-connected PTSD; or (4) is aggravated beyond the normal progression of the disease by his service-connected PTSD?

All opinions and conclusions expressed must be supported by a complete explanation, to include citation to relevant evidence.  If the VA examiner is not available to provide a requested opinion, make arrangements for the file to be reviewed by another examiner who should be asked to supply it.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.) 

4. Then schedule the Veteran for VA examination to determine the nature and etiology of his sleep apnea.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should opine as to the following:

Is it at least as likely as not (50 percent or greater probability) that sleep apnea: (1) had its onset in service or is related to any in-service disease, injury or event, including conceded exposure to herbicides; (2) is caused by service-connected PTSD; or (4) is aggravated beyond the normal progression of the disease by service-connected PTSD?

All opinions and conclusions expressed must be supported by a complete explanation, to include citation to relevant evidence.  If the VA examiner is not available to provide a requested opinion, make arrangements for the file to be reviewed by another examiner who should be asked to supply it.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.) 

5. Then schedule the Veteran for VA examination to determine the nature and etiology of any current respiratory disorder.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

For each respiratory disorder diagnosed, the examiner should opine as whether such disability had its onset in service or is related to any in-service disease, injury or event, including conceded exposure to herbicides, conceded inhalation of dust, and general exposure to the climate of Vietnam.
All opinions and conclusions expressed must be supported by a complete explanation, to include citation to relevant evidence. 

6. Then, after taking any additional development deemed necessary, readjudicate the Veteran's claims, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

